DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    577
    534
    media_image1.png
    Greyscale


Continuity Data Map

    PNG
    media_image2.png
    559
    561
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “the structured elements
have a contact surface with a surface area ranging from 625 to 305,000 square meters per cubic meter of structured elements” or, how such “surface area” to volume ratio is calculated or determined. In this regard, the three-dimensional
“structured elements” define large voids between the material making up the
“structured elements.” Is the volume defining the entire outer periphery of the three-
dimensional “structured elements” including any large voids included therein used in
calculating the “cubic meter of structured elements?” Does the volume calculation
exclude any large voids included within the outer periphery when calculating the “cubic
meter of structured elements?” Does the “cubic meter of structured elements"
include or exclude the volume of pores which exist within the material making up the
“structured elements.” Or, does the “cubic meter of structured elements”
include/exclude voids external of an entire outer periphery of the three-dimensional
“structured elements” placed within a “process unit?”
Independent claims 11, 17 and 18 each specify, “the structured elements being present in an amount sufficient to mitigate,” which is relative and subjective. Both the terms “sufficient” and “mitigate” are subjective, and are interpreted to mean different things to different people. As such, these claims fail to put potential infringers on notice as to what constitutes infringement.
The Terminal Disclaimed filed February 9, 2022 has been APPROVED.
	Any arguments previously made are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776
571-272-1164 Direct